NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MILIAM MARGARITA BORJAS-                        No.    20-16957
BORJAS,
                                                D.C. No.
                Petitioner-Appellant,           4:20-cv-00417-RM-LCK

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General, in his official capacity as Attorney
General of the United States; COREY
PRICE, in his official capacity as Interim
Phoenix Field Office Director for U.S.
Immigration and Customs Enforcement;
ALEJANDRO N. MAYORKAS, Secretary
of the U.S. Department of Homeland
Security,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Miliam Margarita Borjas-Borjas appeals the district court’s order dismissing

her petition for a writ of habeas corpus and complaint for injunctive and

declaratory relief. Because the appeal has become moot, we dismiss it for lack of

jurisdiction. See Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1128-29 (9th

Cir. 2005) (en banc).

       Borjas-Borjas’s contentions raised in this appeal all challenge the prospect

of her removal prior to the adjudication of a motion to reopen filed with the Board

of Immigration Appeals (“BIA”) on February 4, 2020. On February 3, 2021, the

court issued an order notifying Borjas-Borjas that publicly available information

indicated the BIA denied the motion to reopen on December 8, 2020, and required

Borjas-Borjas to explain why this appeal should not be dismissed as moot. Borjas-

Borjas’s response to the court’s order (Docket Entry No. 16) informed the court

that she has not filed an appeal or petition for review of the BIA’s denial of her

motion to reopen. Because the BIA has adjudicated the motion to reopen, Borjas-

Borjas’s appeal is moot. Accordingly, we dismiss for lack of jurisdiction. See

Public Utilities Comm’n v. FERC, 100 F.3d 1451, 1458 (9th Cir. 1996) (case no

longer presenting a live controversy is moot and must be dismissed for lack of

jurisdiction).




                                          2                                    20-16957
      Borjas-Borjas’s request for oral argument, raised in her opening brief, is

denied as moot.

      DISMISSED.




                                         3                                    20-16957